Citation Nr: 0628598	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-38 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral shoulder 
disability, secondary to a back disability.

4.  Entitlement to service connection for Type II diabetes 
mellitus, secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's application to reopen his claim for service 
connection for a back disability, and denied his claims for 
service connection for bilateral shoulder disability, 
secondary to a back disability, and for Type II diabetes 
mellitus, secondary to exposure to herbicide agents.  

Service connection for a back disability was previously 
denied in June 1969 and November 1983 RO decisions.  Although 
the RO has determined that new and material evidence has not 
been submitted, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  See Barnett.

The issue of entitlement to service connection for a 
bilateral shoulder disability, secondary to a back 
disability, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a back disability 
was previously denied in a June 1969 rating decision.  The RO 
declined to reopen the claim in November 1983; the veteran 
did not appeal either decision.

2.  Evidence received since the November 1983 decision raises 
a reasonable possibility of substantiating the veteran's 
claim.

3.  The veteran has a degenerative disease of the spine 
related to a Jeep accident in which he was involved during 
active service.

4.  The veteran had active service in the Republic of Vietnam 
from December 1967 to November 1968.

5.  The veteran does not have a current diagnosis of diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  The June 1969 rating decision and the November 1983 
rating decision that respectively denied service connection 
and declined to reopen the veteran's application to reopen 
the claim for service connection for a back disability are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for a back disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1104 (2005).

3.  A back disability was incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005).

4.  The veteran is presumed to have been exposed to an 
herbicide agent during his service in Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2005).

5.  Diabetes mellitus was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In decisions respectively dated in June 1969 and November 
1983, the RO denied the veteran's claim for service 
connection for a back disability and declined to reopen the 
claim.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).  Thus, the 
June 1969 and November 1983 decisions became final because 
the appellant did not file a timely appeal from either.

The claim for entitlement to service connection for a back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in August 
2003.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final RO 
decision consisted of the veteran's service medical records, 
post-service VA treatment records, and the veteran's own 
statements.  The RO found that there was no evidence relating 
the veteran's back disability to service, and the claim was 
denied.  

The veteran most recently applied to reopen his claim for 
service connection for a back disability in August 2003.  The 
Board finds that the evidence received since the last final 
RO decision in 1983 is not cumulative of other evidence of 
record and raises a reasonable possibility of substantiating 
his claim.

Newly received evidence includes an April 2005 letter from 
the veteran's treating physician in which the physician 
opines that it is "certainly likely" the veteran's current 
back disability, degenerative spine disease, is related to 
the Jeep accident in which he was involved during service.  
The Board finds this opinion to be evidence that is both new 
and material because it relates the veteran's current back 
disability to his period of active service.  This evidence 
was not previously considered by agency decision makers, is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.   
Accordingly, the claim for service connection for a back 
disability will be reopened.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis and diabetes mellitus, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  

The veteran contends that he is entitled to service 
connection for a back disability and for diabetes mellitus.  
The Board will address these claims in turn.

A.  Back Disability

The veteran's service medical records demonstrate that in 
January 1968 he was treated for complaints of pain in his 
left flank and a contusion and abrasion over the cervical and 
thoracic segments of his spine after he was involved in a 
Jeep accident.  The diagnosis was contusion.  He again 
complained of back pain in July 1968.  On separation from 
active service in December 1968, no abnormality of the back 
was noted.

Post-service treatment records dated in June 1983 show that 
the veteran was treated for low back pain after a bale of hay 
fell on his back.  X-ray examination revealed some sclerosis 
and mild irregularity of the inferior end plate of T11 and 
T12.  The disk space was slightly narrowed, demonstrating 
degenerative changes, thought to be the result of trauma.  X-
ray examination of the lumbosacral spine was negative.  The 
impression was acute low back strain.  Records dated in 
October 1983 show that the veteran was taking Motrin for 
thoracic spine pain.  Records dated from October 1983 to 
April 2005 show that the veteran has continued to receive 
treatment for back pain.

In support of his claim for service connection for a back 
disability, the veteran submitted an April 2005 letter from 
his treating physician.  In this letter, the physician opined 
that it was "certainly likely" the veteran's current back 
disability, degenerative spine disease, was related to the 
Jeep accident in which he was involved during service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Given that degenerative changes of the thoracic 
spine, the segment of spine that was injured in the in-
service Jeep accident, were shown on X-ray examination in 
June 1983, and no intervening injuries of the back were shown 
between the veteran's separation from service and the 1983 
accident, and that veteran's treating physician found that 
the degenerative changes of his spine were certainly likely 
related to his in-service accident, the Board finds that 
service connection for a back disability is warranted.  There 
is no evidence to the contrary on any issue relevant to 
entitlement to service connection.  


B.  Diabetes Mellitus

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for listed diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within specified periods.  This includes Type II 
diabetes mellitus (adult onset diabetes), if manifest to a 
compensable degree at any time after service.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2005).  This presumption of service connection may be 
rebutted by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).

The veteran's service personnel records demonstrate that he 
served in the Republic of Vietnam for a period of 11 months, 
from December 1967 to November 1968.
His service personnel records also demonstrate that he 
received both the Vietnam Service Medal and the Vietnam 
Campaign Medal.  For the purposes of applying the presumption 
of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), 
"service in the Republic of Vietnam" will, in the absence 
of contradictory evidence, be presumed based upon the 
veteran's receipt of a Vietnam Service Medal.  Haas v. 
Nicholson, No. 04-491 (U.S. Vet. App. Aug. 16, 2006).  In 
this case, it is clear that the veteran had service in the 
Republic of Vietnam.  The Board therefore finds that he is 
entitled to the presumption of exposure to Agent Orange.

Despite the presumption of exposure to Agent Orange, the 
veteran in this case has not been diagnosed with diabetes 
mellitus, and service connection for diabetes mellitus is 
therefore not warranted.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

On VA examination in June 2005, the veteran was diagnosed 
with impaired glucose tolerance, but he was not diagnosed 
with diabetes mellitus.  In explaining the diagnosis, the 
examiner stated that, "according to the 2005 American 
Diabetic Association criteria, the criteria for impaired 
glucose tolerance is fasting glucose of greater than 100 and 
less than 126.  Diabetes is defined by a fasting blood 
glucose of 126 or greater."  At the time of the examination, 
the veteran's fasting blood glucose was 124.  The first hour 
it was 131, and the second hour it was 112.  Laboratory 
values taken earlier that month showed a fasting blood 
glucose of 115.  As these values were predominantly 126 or 
under, the veteran did not meet the criteria for a diagnosis 
of diabetes mellitus.  

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board has considered the veteran's stated belief that he 
has diabetes mellitus related to his service.  However, as a 
layman, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Absent evidence of a current disability, the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and service connection for diabetes 
mellitus must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In August 2003, and several times thereafter, the RO provided 
Pelegrini-compliant notice to the veteran with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing or content 
of the notice to the appellant is harmless because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an August 
2005 re-adjudication of the claims by the RO subsequent to 
receipt of the required notice.  

The RO has also, in a March 2006 letter, provided the 
requisite notification regarding disability ratings or 
effective dates of any award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  The 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law and adjudication of the appeal 
at this point will not prejudice the veteran.


ORDER

The claim for service connection for a back disability is 
reopened.  

Service connection for a back disability is granted.

Service connection for diabetes mellitus is denied.


REMAND

Additional development is necessary prior to further 
disposition of the claim for service connection for bilateral 
shoulder disabilities, claimed as secondary to a back 
disability.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In an 
April 2005 letter, the veteran's treating physician noted 
that the veteran had dysplastic appearance of both glenoid 
spaces with the left worse than the right shoulder, and 
possible chronic rotator cuff bilateral tears.  The physician 
opined that the dysplastic appearance was "most likely 
related to previous trauma."  It is not clear to the Board 
to which previous trauma the physician was referring.  In the 
same letter, the physician stated that it was certainly 
likely that the veteran's back disability was related to a 
Jeep accident in which he was involved during service.  Thus, 
it is unclear whether the Jeep accident is also the source of 
trauma to the shoulders, or whether the veteran's shoulder 
disabilities are due to another source of trauma.  In this 
regard, the Board notes that VA records dated in May 1986 
demonstrate that the veteran was involved in a fight in which 
he was struck in the shoulders with a lead pipe.  Because the 
etiology of the veteran's bilateral shoulder disabilities is 
unclear, the Board finds that a remand for an examination and 
etiological opinion is in order.  Additionally, the Board 
notes that the veteran contends that his bilateral shoulder 
disabilities are related to his now service-connected back 
disability.  Because an examiner has not yet opined as to 
whether the veteran's shoulder disabilities are related to 
his back disability, the Board finds that a remand for an 
examination and opinion addressing such a relationship is 
necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
orthopedic examination for the purpose 
of ascertaining the etiology of his 
bilateral shoulder disabilities.  Any 
further indicated studies must also be 
conducted.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that the 
veteran's bilateral shoulder 
disabilities are related to his period 
of active service, including the 1968 
Jeep accident, or whether the shoulder 
disabilities are causally or 
etiologically related to veteran's 
service-connected back disability.  The 
examiner should further provide an 
opinion as to whether the veteran's 
bilateral shoulder disabilities are 
aggravated by his service-connected 
back disability.  The examiner should 
provide the rationale for the opinions 
provided.  If necessary, the examiner 
should reconcile his or her opinion 
with all other opinions of record.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for bilateral 
shoulder disabilities, claimed as 
secondary to a service-connected back 
disability.  If the decision remains 
adverse to the veteran, issue the 
veteran and his representative a 
supplemental statement of the case and 
allow him the appropriate opportunity 
for response.  Thereafter, return the 
case to the Board.
  
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


